Crosby, J.
This is a bill in equity for instructions as to the disposition of the estate of John W. Knibbs, whose will is dated December 27, 1910. It is the contention of the plaintiff that, under the will, she takes absolutely all the real and personal property owned by the testator at the time of his decease. The defendant John W. Knibbs, Jr., claims that the plaintiff takes the use and income of the estate for life with power to spend so much of the principal as may be necessary for her personal needs and pleasure, that she takes all the property in trust, and that it is her duty to qualify as trustee.
The concise and emphatic language of the will, which is in the handwriting of the deceased, shows that he had a definite and clear purpose in mind respecting the disposition which he desired to make of his entire estate. He states "I . . . know what I want, f^and] do hereby bequeath to my dear wife all of my *184property real and personal, ... to have and to hold, spend whatever pleases her.” The widow is not limited in her authority to use the principal or such part of it as may be reasonably necessary for her comfort and support but is entitled to “spend whatever pleases her.” No restriction is placed upon her power to expend the principal for any purpose she may desire.
The provision that she is “to have and to hold” the entire estate and to “spend whatever pleases her,” in the absence of limiting words, creates an absolute ownership in real estate, R. L. c. 135, § 22, Dorr v. Johnson, 170 Mass. 540, Bassett v. Nickerson, 184 Mass. 169, and in personal property, because under a life estate she could not “spend whatever pleases her” if the right to do so were subject to the authority of a court, or depended upon what was reasonably necessary for her comfort and support, in view of the subsequent provisions relating to the disposition of the possible unexpended property at her death. By the true construction of the will the testator’s widow takes title in fee to the real estate and an absolute ownership of the personal property. Kelley v. Meins, 135 Mass. 231. Joslin v. Rhoades, 150 Mass. 301. Davis v. Davis, 225 Mass. 311.
The language used is distinguishable from that under consideration in Chase v. Ladd, 153 Mass. 126, Kent v. Morrison, 153 Mass. 137, Dana v. Dana, 185 Mass. 156, Allen v. Hunt, 213 Mass. 276, and Kemp v. Kemp, 223 Mass. 32.
The remaining clauses are not inconsistent with the conclusion reached. The gifts to his sister’s child and to his own children, and the suggestion for the education of his grandson, in view of the earlier provision for his wife do not affect the absolute interest given to her. They are to be interpreted as expressions of a desire and request that his wife will carry out his wishes, but they are in harmony with his belief that at her death there might remain some part of the estate, which he would like the persons named to have as indicated, if such disposition did not destroy the absolute gift to his wife under the first paragraph of his will. Hess v. Singler, 114 Mass. 56. Poor v. Bradbury, 196 Mass. 207. Dexter v. Young, 234 Mass. 588.
The plaintiff is instructed (1) that as widow she took an absolute estate in the real and personal property; and (2) that neither defendant under the will has any right enforceable in law or equity.

So ordered.